Exhibit 10.2



EMPLOYMENT AGREEMENT
 
EMPLOYMENT AGREEMENT (this "Agreement") effective as of July 7, 2009 (the
“Effective Date”), by and between Bonds.com Group, Inc., a Delaware corporation
(“Bonds” or the “Employer”) having an office at 1515 South Federal Highway,
Suite 212, Boca Raton FL, 3432, and Christopher Loughlin, an individual residing
at __________ (the "Executive").
 
W I T N E S S E T H:
 
WHEREAS, the Employer is engaged in the business of providing a platform for
trading in securities, primarily consisting of debt securities issued by various
corporations, municipalities and/or other entities; and
 
WHEREAS, the Executive possesses the experience necessary in management and
operations of the Employer’s business in order to fulfill the responsibilities
as a senior executive officer of the Employer; and
 
WHEREAS, the Employer desires to employ the Executive, the Executive desires to
be employed by the Employer, and the Executive has specifically provided to the
Employer all assurances that there is no prohibition or restraint legally or
otherwise in the Employer obtaining the services of the Executive, all in
accordance with the terms and provisions of this Agreement; and
 
NOW, THEREFORE, in consideration of the covenants and promises hereinafter
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Employer and the Executive
represent, covenant and agree as follows:
 
1.          Employment.  The Employer hereby employs the Executive as Chief
Operating Officer of Bonds in accordance with the terms and provisions of this
Agreement, and the Executive hereby accepts such employment with the Employer.
 
2.          Term.  The term of the Executive's employment hereunder shall begin
on the Effective Date and end on December 31, 2012 (the “Initial Term”).  This
Agreement shall automatically renew for an additional twelve (12) month period
(the “Renewal Term”) if, ninety (90) days prior to the end of the Initial Term,
neither party has given notice of termination or an intent not to renew, or the
parties have not mutually agreed upon the terms of a successor employment
agreement.  The Initial Term and the Renewal Term, if any, shall be collectively
referred to herein as the “Term.”
 
3.          Compensation. As compensation for all services rendered by the
Executive to the Employer pursuant to this Agreement, Executive shall receive
the following amounts during the Term:
 
(a)             Base Salary.  Executive shall receive an annual base salary as
set forth in the table below (the “Base Salary”).  The Base Salary shall be
payable in accordance with Employer's standard payroll practices.  Amounts
payable to the Executive shall be reduced by required withholdings and other
customary and/or authorized deductions.  During the Renewal
 


 
 

--------------------------------------------------------------------------------

 


Term, if any, the Executive shall continue to receive the Base Salary he was
receiving in the year prior to the Renewal Term.
 
FISCAL YEAR
BASE SALARY AMOUNT
2009
$225,000
2010
$348,750
2011
$470,813
2012
$588,516



 
(b)             Stock Award. In connection with the commencement of Executive’s
employment, subject to approval by the Board of Directors of Bonds (the
“Board”), the Employer will grant Executive an option (the “Option”) to purchase
3,750,000 shares of common stock, $0.0001 par value per share (the "Common
Stock") of Bonds.  The Common Stock will have an exercise price equal to the
fair market value (as determined by the Board) on the date of the grant.  The
vesting schedule will be as follows: (i) 25% of shares of Common Stock, or
937,500 shares of Common Stock, will be fully vested as of the Effective Date;
and (ii) 234,375 shares of Common Stock shall vest every three months
thereafter.
 
(c)             Performance-Based Bonus Payments.  During the Term Executive
shall receive a performance-based quarterly bonus payment linked to the
achievement of gross revenues (as such term is generally understood in the bond
trading industry), as set forth on Schedule I hereto.
 
(d)             Discretionary Bonus.  At the Board of Directors’ sole
discretion, the Executive may also be entitled to receive a yearly bonus, in an
amount and form (either cash, equity or otherwise) as determined by the Board.
 
4.       Vacation and Executive Benefits.  During the Term:
 
(a)             Vacation and Sick Time.  The Executive shall be entitled to
twenty-five (25) accruable paid vacation and/or sick days per calendar year, in
accordance with the Employer's vacation/sick day policy as applicable to
employees generally.  Vacation shall be taken upon reasonable advance notice to
the Employer, and at such times, so as not to interfere with the proper
operation of the Employer's business.  The Executive shall be entitled to accrue
days not taken during his employment and will be paid out following his
resignation or termination.
 
(b)             Executive Insurance Benefits.  The Executive shall be entitled
to participate in the health, dental, and 401(k) plans, if any, maintained by
Employer, as well as any other benefit plans made available to employees of
Employer generally.  The Employer will cover 100% of the monthly premiums for
health, dental and vision (the “Health and Welfare Benefit Plans”).  The terms
of the Executive’s participation in such Health and Welfare Benefit
 


 
2

--------------------------------------------------------------------------------

 


Plans shall be determined by the Board in its discretion and in accordance with
those plans.  These plans are subject to change in the Employer’s sole
discretion.  Starting on January 1, 2010, Employer will also incorporate the
Executive in the life and long-term disability insurance plans maintained by the
Employer, and cover any expenses in connection therewith.
 
(c)             Business Expenses.  Upon submission of itemized expense
statements and proper written receipts, the Employer shall reimburse the
Executive for all necessary and reasonable business travel, entertainment and
other business expenses incurred by the Executive according to the policies
defined by the Employer for fulfillment of his employment duties.
 
(d)             Other Allowances.  During the Term, the Executive shall also
receive the following monthly payments: Auto Allowance: $1,300 per month.
 
5.          Description of Duties.  During the Term, the Executive shall act as
Chief Executive Officer of the Employer and shall:
 
(a)             Devote on a full time basis all necessary time, best efforts,
professional skills, attention and energies to perform his duties hereunder to
Employer;
 
(b)             Act in accordance herewith, and in all accounts be responsible
and responsive to, the Employer;
 
(c)             Perform such services as may be expected by the Board of
Directors and the Chief Operating Officer, including, without limitation, the
following duties:
 
 
(i)
developing and implementing the nationwide expansion of the Employer’s business;

 
 
(ii)
working and cooperating diligently with the Board of Directors to develop,
implement and execute the business plan of Employer, including without
limitation meeting and implementing the strategy of the Employer as set forth by
the Board of Directors in good faith;

 
 
(iii)
taking all necessary steps to ensure continued existence of the Employer and
compliance by the Employer with all legal, financial and regulatory
requirements;

 
 
(iv)
providing all necessary assistance to the Chief Executive Officer and Board of
Directors and Employer in building an appropriate organization structure;

 
 
(v)
maintaining financial discipline and meeting topline and bottomline goals
reasonably set forth by the Board of Directors from time to time;

 
 
(vi)
engaging in duties consistent with the office of Chief Operating Officer; and

 


 
3

--------------------------------------------------------------------------------

 
 
 
(vii)
engaging in such other lawful activities as directed by the Board of Directors
from time to time.



6.          General Services.  During the Term, the Executive shall:
 
(a)            Observe the Employer’s policies and standards of conduct, as well
as customary standards of business conduct, including any standards prescribed
by law or regulation and generally adhere to the Employer’s employee handbook;
 
(b)            Perform the Executive’s duties hereunder in a manner that
preserves and protects the Employer’s business reputation; and
 
(c)            Do all things and render such services as may be necessary or
beneficial in carrying out any of the foregoing.
 
7.          Confidential Information and Assignment of Inventions
Agreement.  The Executive hereby acknowledges that the Executive has executed
Bonds’ form of Confidential Information and Invention Assignment Agreement (the
“Confidentiality and Assignment Agreement”).  The Executive and the Employer
hereby acknowledge that such Confidentiality and Assignment Agreement is an
integral part of this Agreement and is thus incorporated herein its entirety by
reference.
 
8.          Intentionally Omitted.
 
9.          Covenant Not to Compete. (a) The Executive agrees that while
employed by the Employer and for a continuous period of six (6) months following
the date of the termination, expiration or cessation of the Executive’s
employment with the Employer for any reason whatsoever (the “Restricted
Period”), the Executive shall not (without the express prior written consent of
the Board), directly or indirectly engage in, own, manage, operate, join,
control, or perform services for a Restricted Enterprise (as defined herein) or
associate with any entity, incorporated or otherwise, which engages in a
Restricted Enterprise in the United States whether as a director, officer,
employee, agent, shareholder, partner, owner, independent contractor or
otherwise.  As used herein, a “Restricted Enterprise” shall be any activity
involving the business of providing an electronic or online platform for trading
in securities, primarily consisting of debt securities issued by various
corporations, municipalities and/or other entities in the United States of
America.  For purposes of this Section 9, the term “Employer” shall mean the
Employer and any of their subsidiaries.
 
(b)           During the Term, the Executive shall devote his full business time
and attention to the business of the Employer and the Executive will not engage
in or devote time to any personal business activities or business ventures that
may interfere (as determined in good faith by the Board of Directors) with his
duties hereunder without the express prior written consent of the
Board.  Executive further agrees to diligently adhere to the Conflict of
Interest Guidelines attached as Exhibit A hereto.  The Executive warrants and
represents that he has the full right and authority to enter into this Agreement
and to render services as required under this Agreement and that by signing this
Agreement and rendering such services, he is not breaching any contract or legal
obligation he owes to any third party.
 


 
4

--------------------------------------------------------------------------------

 


10.           Non-Solicitation.
 
(a)            The Executive shall not, either alone or in association with
others, (i) solicit, or permit any organization directly or indirectly
controlled by or affiliated with the Executive to solicit, any employee of the
Employer to leave the employ of the Employer, and (ii) for a period of two (2)
years after the termination, expiration or cessation of the Executive’s
employment with the Company for any reason, solicit for employment, hire, or
engage as an independent contractor, or permit any organization directly or
indirectly controlled by or affiliated with the Executive to solicit for
employment, hire, or engage as an independent contractor, any person who is or
was either employed or engaged as an independent contractor by the Employer.
 
(b)            Without limiting his obligations under section (a) above, for a
period of two (2) years after the termination, expiration or cessation of the
Executive’s employment with the Employer for any reason, Executive shall not (1)
engage or participate in any effort or act to solicit the Employer’s customers,
suppliers, associates, employees or consultants to cease, reduce or diminish
doing business, or their association or employment with the Employer; or (2)
interfere in any manner in the contractual or employment relationship between
the Employer and any such customer, supplier, associate, employee or consultant
of the Employer. For purposes of this Section 10, the term “Employer” shall mean
the Employer and any of its subsidiaries.  Notwithstanding the foregoing, the
restrictions set forth in Section 10(b) above shall not prohibit Executive from
engaging in a general solicitation that is not specifically targeted or directed
at the Employer’s customers, suppliers, employees, contractors or clients.
 
11.          Termination; Payments Upon Termination.
 
(a)            Termination by the Company.  The Employer may terminate the
Executive’s employment hereunder at any time, with or without Cause (as defined
below).  In case Employer terminates Executive without Cause, Employer shall
give Executive thirty (30) days’ notice by delivering a Notice of Termination
(as defined below).  The Employer may, in lieu of the notice period, pay the
Executive’s Base Salary for the thirty (30) day notice period.  For purposes of
this Agreement, “Cause” shall mean the Executive’s: (i) material failure by the
Executive to render services to the Employer in accordance with his assigned
duties or to follow the lawful directives of the Board of Directors consistent
with the terms hereof; (ii) engaging in fraud, embezzlement, dishonesty or
misconduct that has caused or is reasonably expected to cause injury to the
Employer; (iii) a material breach of the terms of this Agreement or (iv)
conviction of, or entering a plea of guilty or nolo contendere to, a crime that
constitutes a felony.  Notwithstanding the foregoing, prior to any such
termination for “Cause” the Employer shall provide the Executive with a written
notice stating with specificity the reason for the termination (a “Cause
Breach”).  With respect to termination for Cause Breach pursuant to subsections
(a)(i), (a)(ii) or (a)(iii), the Employer shall allow the Executive a period of
10 days following the receipt of such notice to cure such Cause Breach, if
curable, and may only terminate the Executive’s employment for Cause if such
Cause Breach shall not have been cured by the Executive prior to the end of such
10-day period.
 
(b)            Termination by the Executive.  The Executive may terminate his
employment hereunder at any time, with or without Good Reason (as defined
below).  The
 


 
5

--------------------------------------------------------------------------------

 


Executive shall give the Employer at least 30 days’ prior notice of his desire
to terminate his employment by delivering a Notice of Termination.  For purposes
of this Agreement, “Good Reason” shall mean (i) any material adverse change in
the Executive’s job duties or responsibilities, (ii) any change in the
Executive’s reporting lines such that Executive is reporting to personnel within
the Employer that are subordinate to the Executive, (iii) the Employer’s
requiring the Executive to be principally based at a location that is more than
50 miles from the Employer’s location as of the Effective Date or (iv) a Change
of Control (as defined below) of the Employer.  Notwithstanding the foregoing,
the Executive shall not terminate his employment for Good Reason until and
unless (x) the Executive has given the Employer written notice stating with
specificity the reason for the termination (a “Good Reason Breach”) and (y) the
Executive has given the Employer a period of 10 days following the receipt of
such notice to cure such Good Reason Breach, if curable, and (z) such Good
Reason Breach shall not have been cured by the Employer prior to the end of such
10-day period.   For the purposes hereof, the term “Change of Control” shall
mean the occurrence of a transaction or a series of transactions that result(s)
in: (1) John Barry III and John Barry IV, collectively, owning less than a
majority of the Employer’s outstanding shares of capital stock; or (2) a sale of
all or substantially all of the assets of the Employer.
 
(c)            Termination due to Death or Disability. The Executive’s
employment hereunder shall terminate in the event of the Executive’s death, and
the Employer may terminate the Executive’s employment hereunder in the event of
the Executive’s Disability. “Disability” shall be defined as the following: the
Executive becomes physically or mentally incapacitated and is therefore unable
(or will, as a result thereof, be unable to perform his duties for a period of
two (2) consecutive months or for an aggregate of three (3) months in any twelve
(12) consecutive month period.  Any questions as to the existence of a
Disability of Executive as to which Executive and the Employer cannot agree
shall be determined in writing by a qualified independent physician mutually
acceptable to the Executive and Employer.  If the Executive and Employer cannot
agree as to a qualified independent physician, each shall appoint one (1) such
physician and those two (2) physicians shall select a third who shall make such
determination in writing.  The determination of Disability made in writing to
the Employer and Executive shall be final and conclusive for all purposes of
this Agreement.
 
(d)            Notice of Termination.  Any termination of the Executive’s
employment by the Employer pursuant to this Section 11 by either party (other
than by reason of the Executive’s death) shall be communicated by a written
Notice of Termination addressed to the other party.  A “Notice of Termination”
shall mean a notice stating that Executive’s employment has been or will be
terminated and the specific provisions of this Section 11 under which such
termination is being effected.
 
(e)            Payments Upon Termination of Employment.
 
(i)           Without Cause.  If the Executive’s employment is terminated by the
Employer without Cause, the Employer shall pay to the Executive, in pro rata
monthly payments over the twelve (12) months following the effective date of
termination, an amount (the “Severance Amount”) equal to two (2) times the
greater of (a) Executive’s compensation received in the full calendar year prior
to termination (including the Base Salary, Bonus, and any other payments due and
owing to the Executive); or (b) Executive’s compensation received and
 


 
6

--------------------------------------------------------------------------------

 


to be received in the calendar year in which the termination occurred (including
the Base Salary, Bonus, and any other payments due and owing to the Executive),
assuming that the Employer achieved the maximum gross revenue targets or other
performance metrics for such year and Executive would therefore be entitled to
receive the highest Bonus amount agreed to by the Employer and the
Executive.  For clarity, the following shall serve as an example of the amount
contemplated by Section 11(e)(i)(b): if in any given year of termination, the
Executive was entitled to receive $100,000 as Base Salary and, for achieving the
highest performance metric set forth in Schedule I, $200,000 as Bonus, and no
other payments were due and owing to the Executive, then Executive would be
entitled to receive as a Severance Payment two (2) times the amount of $100,000
plus $200,000, or $600,000 (unless the amount set forth in Section 11(e)(i)(a)
was higher).  In addition, there shall be an acceleration of vesting under the
Option such that all remaining unvested shares under the Option shall
immediately become exercisable upon termination.  Employer shall also continue
to provide the benefits under the Health and Welfare Benefits Plan set forth in
Section 4(b) to the Executive and his eligible dependents, for the greater of
(x) the remaining Initial Term of the Agreement or (y) twelve (12) months.
 
(ii)            With Good Reason.  If the Executive’s employment is terminated
by the Executive with Good Reason, then the Employer shall pay to the Executive,
in pro rata monthly payments over the twelve (12) months following the effective
date of termination, an amount equal to the Severance Amount.  In addition,
there shall be an acceleration of vesting under the Option such that all
remaining unvested shares under the Option shall immediately become exercisable
upon termination.  Employer shall also continue to provide the benefits under
the Health and Welfare Benefits Plan set forth in Section 4(b) to the Executive
and his eligible dependents, for the greater of (i) the remaining Initial Term
of the Agreement or (ii) twelve (12) months.
 
(iii)            For Cause; Without Good Reason.  If the Executive’s employment
is terminated by the Employer for Cause or by the Executive without Good Reason,
then the Executive shall not be entitled to the Severance Amount or any other
payment under this Agreement, other than the payments set forth in Section
11(e)(v) below.
 
(iv)            Disability.  If the Executive’s employment is terminated as a
result of a Disability pursuant to the terms hereof, the Employer shall continue
to pay to the Executive during the Disability period (for avoidance of doubt,
not to exceed a three (3) month period) such amounts, if any, that when added to
any and all disability insurance payments paid or payable to Executive, will
equal Executive’s Base Salary (calculated net of personal income taxes payable
on such Base Salary amount so that Executive receives the same Base Salary on an
after tax basis) immediately prior to the termination for disability.  The
Executive shall be entitled to receive his Base Salary through the effective
date of termination and all compensation and/or benefits that have vested or
accrued or that were earned immediately prior to the effective date of
termination, payable in accordance with the terms and conditions of the
applicable compensation and/or benefits plans, programs or arrangements.  The
Executive shall not be entitled to the Severance Amount.
 
(v)            Other Reasons.  In the event of the termination of the
Executive’s employment hereunder for any other reason other than the reasons
already specified in this Section 11(e), including death, the Executive shall be
entitled to receive his Base Salary through
 


 
7

--------------------------------------------------------------------------------

 


the effective date of termination and all compensation and/or benefits that have
vested or accrued or that were earned immediately prior to the effective date of
termination, payable in accordance with the terms and conditions of the
applicable compensation and/or benefits plans, programs or arrangements.  The
Executive shall not be entitled to the Severance Amount.
 
(f)            No Right to Continuing Employment.  The Executive agrees that
nothing contained in this Agreement shall be construed to give the Executive a
right to continuing employment beyond the Termination Date.
 
12.          No Assignment.  The Executive acknowledges that the services to be
rendered by the Executive pursuant to this Agreement are unique.  Accordingly,
the Executive shall not assign any of the Executive’s rights or delegate any of
the Executive’s duties or obligations under this Agreement. Nothing herein shall
prevent the Employer from assigning its rights and obligations under this
Agreement in connection with the transfer of all or substantially all of the
assets of the Employer, or in connection with the sale of stock, merger or
consolidation.
 
13.          Severability.  All of the terms and provisions contained in this
Agreement are severable and, in the event that any of them shall be deemed
unenforceable or invalid by a court of competent jurisdiction, then this
Agreement shall be interpreted as if such unenforceable or invalid term or
provision were not contained herein.
 
14.          Reformation of Time, Geographical and Occupational
Limitations.  The Employer and Executive agree and stipulate that the
obligations set forth in Sections 7 through 10 of the Agreement are fair and
reasonable.  Therefore, in furtherance of and not in derogation of these
provisions of this Agreement, in the event that any provision in this Agreement
is held to be unenforceable by a court of competent jurisdiction because it
exceeds the maximum time, geographical or occupational limitations permitted by
applicable law, then such provision(s) shall be and hereby are reformed to the
maximum time, geographical and occupational limitations as may be permitted by
applicable law.
 
15.          Governing Law; Consent to Personal Jurisdiction. This Agreement
will be governed by the laws of the State of Florida, without regard to its
conflicts of laws principles.  Each of the parties of this Agreement consents to
the exclusive jurisdiction and venue of the Courts of the State and Federal
Courts of Florida.
 
16.          Entire Agreement.  This Agreement, the Exhibits and Schedules
attached hereto constitutes the entire agreement of the parties hereto, and
replaces all prior agreements, promises, representations and understandings
between the Employer and the Executive whatsoever concerning the limited subject
matter hereof.  There are no other agreements, conditions or representations,
oral or written, express or implied, which form the basis for this Agreement.
 
17.          Modification.  No waiver or modification of this Agreement or of
any covenant, condition, or limitation contained herein shall be valid unless in
a writing of subsequent date hereto and duly executed by the party to be charged
therewith and no evidence of any waiver or modification shall be offered or
received in evidence in any proceeding, arbitration, or litigation between the
parties hereto arising out of or affecting this Agreement, or
 


 
8

--------------------------------------------------------------------------------

 


the rights or obligations of the parties hereunder, unless such waiver or
modification is in writing, duly executed as aforesaid.  The parties further
agree that the provisions of this Section may not be waived except as herein set
forth.
 
18.          Section Headings.  The section headings contained in this Agreement
are for convenience only, and shall in no manner be construed as part of this
Agreement.
 
19.          Waiver of Breach.  The waiver by either party of a breach or
violation of any provision of this Agreement shall not operate as, or be
construed to be, a waiver of any subsequent breach thereof.
 
20.          Notices.  Any notice required or permitted by this Agreement shall
be in writing and shall be deemed sufficient upon receipt, when delivered
personally or by courier, overnight delivery service or confirmed facsimile, or
three (3) days after being deposited in the regular mail as certified or
registered mail (airmail if sent internationally) with postage prepaid, if such
notice is addressed to the party to be notified at such party’s address or
facsimile number as set forth above, or as subsequently modified by written
notice,
 
21.          Withholding.                                The Employer shall
deduct and withhold from Executive’s compensation all necessary or required
taxes, including but not limited to Social Security, withholding and otherwise,
and any other applicable amounts required by law or any taxing authority.
 
22.          Survival Clauses.  Section 7, Sections 9 and 10, Sections 14
through 16 and Section 20 of this Agreement shall survive the termination of the
Executive's employment with the Employer for any reasons set forth in such
Sections.
 
23.          Construction.  Each party has cooperated in the drafting and
preparation of this Agreement.  Hence, in any construction to be made of this
Agreement, the same shall not be construed against any party on the basis that
the party was the drafter.  The captions of this Agreement are not part of the
provisions and shall have no force or effect.
 
24.          Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but which together shall
constitute one and the same instrument.
 
25.          Legal Counsel.  Executive represents that he is knowledgeable and
sophisticated as to business matters, including the subject matter of this
Agreement, that he has read this Agreement and that he understands its
terms.  Executive acknowledges that prior to assenting to the terms of this
Agreement he has been given a reasonable time to review it, to consult with
counsel of his choice, and to negotiate at arm's-length with the Employer as to
its contents.  Executive and the Employer agree that the language used in this
Agreement is the language chosen by the parties to express their mutual intent,
and that they have entered into this Agreement freely and voluntarily and
without pressure or coercion from anyone.


 
9

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
hereinbefore first written.
 
EMPLOYER
 
BONDS.COM GROUP, INC.
 


 
By:          _____________________________ 
Name:
Title:


 


 
EXECUTIVE
 


 
____________________________________
CHRISTOPHER LOUGHLIN
 


 


 
10

--------------------------------------------------------------------------------

 


SCHEDULE I
 


 
During the term of Executive’s employment with the Employer, the Executive shall
be eligible for performance-bonus payments for each of 2009, 2010, 2011 and 2012
(each, a “Bonus”).
 
The Bonus Payment for 2009 shall be based on the Employer reaching certain gross
revenue targets.  If the Employer reaches the target set forth below, then the
Executive shall receive the Performance Bonus Payment set forth across from such
target.
 
Gross Revenue Targets
Executive’s Performance Bonus Payment
$5,000,000
100% of Base Salary
$7,500,000
125% of Base Salary
$10,000,000
150% of Base Salary
$12,500,000
200% of Base Salary



 
For each of 2010, 2011 and 2012, Employer and Executive shall mutually agree
prior to the start of each year as to the gross revenue targets and/or other
performance metrics and amounts of Bonus for such year.
 
Employer shall pay the Executive the Bonus, if any, within 45 days of the end of
the calendar year for which such Bonus is due.
 


 
 

--------------------------------------------------------------------------------

 


Exhibit A
 
CONFLICT OF INTEREST GUIDELINES
 
It is the policy of the Employer to conduct its affairs in strict compliance
with the letter and spirit of the law and to adhere to the highest principles of
business ethics. Accordingly, all officers, employees and independent
contractors must avoid activities, which are in conflict, or give the appearance
of being in conflict, with these principles and with the interests of the
Employer. The following are potentially compromising situations, which must be
avoided. Any exceptions must be reported to the Board of Directors of the
Employer and written approval for continuation must be obtained.
 
1.           Revealing confidential information to outsiders or misusing
confidential information. Unauthorized divulging of information is a violation
of this policy whether or not for personal gain and whether or not harm to the
Employer is intended (The Employment Agreement elaborates on this principle and
is a binding agreement).


2.           Accepting or offering substantial gifts, excessive entertainment,
favors or payments which may be deemed to constitute undue influence or
otherwise be improper or embarrassing to the Employer.
 
3.           Participating in civic or professional organizations that might
involve divulging confidential information of the Employer.
 
4.           Initiating or approving personnel actions affecting reward or
punishment of employees or applicants where there is a family relationship or is
or appears to be a personal or social involvement.
 
5.           Initiating or approving any form of personal or social harassment
of employees.
 
6.           Investing or holding outside directorship in suppliers, customers,
or competing companies, including financial speculations, where such investment
or directorship might influence in any manner a decision or course of action of
the Employer.
 
7.           Borrowing from or lending to employees, customers or suppliers.
 
8.           Acquiring real estate or other property of interest to the
Employer.
 
9.           Improperly using or disclosing to the Employer any proprietary
information or trade secrets of any former or concurrent employer or other
person or entity with whom obligations of confidentiality exist.
 
10.           Unlawfully discussing prices, costs, customers, sales or markets
with competing companies or either employees.
 
11.           Making any unlawful agreement with distributors with respect to
prices.
 


 
 

--------------------------------------------------------------------------------

 


12.           Improperly using or authorizing the use of any inventions, which
are the subject of patent claims of any other person or entity.
 
13.           Engaging in any conduct, which is not in the best interest of the
Employer.
 
Each officer, employee and independent contractor must take every necessary
action to ensure compliance with these guidelines, and to bring problem areas to
the attention of higher management for review. Violations of this conflict of
interest policy may result in discharge without warning.
 
 
 

--------------------------------------------------------------------------------